Name: Council Decision (CFSP) 2019/97 of 21 January 2019 in support of the Biological and Toxin Weapons Convention in the framework of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: defence;  international affairs;  European construction;  international security;  EU finance
 Date Published: 2019-01-22

 22.1.2019 EN Official Journal of the European Union L 19/11 COUNCIL DECISION (CFSP) 2019/97 of 21 January 2019 in support of the Biological and Toxin Weapons Convention in the framework of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (the EU Strategy), Chapter III of which contains a list of measures to combat such proliferation. (2) The Union is actively implementing the EU Strategy and is giving effect to the measures listed in Chapter III thereof, in particular those measures related to reinforcement, implementation and universalisation of the Biological and Toxin Weapons Convention (BTWC). (3) On 27 February 2006, the Council adopted Joint Action 2006/184/CFSP (1) in support of the BTWC, in the framework of the EU Strategy. Seven more States became States Parties to the BTWC since the adoption of Joint Action 2006/184/CFSP. That Joint Action expired on 26 August 2007. (4) On 20 March 2006, the Council adopted the EU Action Plan (2) on biological and toxin weapons, complementary to Joint Action 2006/184/CFSP in support of the BTWC. That Action Plan provides for an efficient use of Confidence Building Measures (CBMs) and the UN Secretary-General's Mechanism for Investigation of Alleged Use of Chemical and Biological weapons. (5) On 10 November 2008, the Council adopted Joint Action 2008/858/CFSP (3) in support of the BTWC, in the framework of the EU Strategy. Three more States became States Parties to the BTWC since the adoption of Joint Action 2008/858/CFSP and several States benefited from assistance provided by Union experts. That Joint Action expired on 13 November 2008. (6) The Sixth Review Conference of the States Parties to the BTWC decided to establish the Implementation Support Unit (ISU), with a five-year mandate (2007-2011), within the Geneva Branch of the UN Office for Disarmament Affairs (UNODA) in order to provide administrative support for meetings agreed by the Sixth Review Conference as well as support for the comprehensive implementation and universalisation of the BTWC and the exchange of CBMs. (7) On 18 July 2011, the Council adopted Decision 2011/429/CFSP (4) on the position of the Union at the Seventh Review Conference of the States Parties to the BTWC. (8) The Seventh Review Conference of the BTWC decided to renew the mandate of the ISU for another five-year term (2012-2016) and decided to expand its tasks to include the implementation of the decision to establish and administer the database for assistance requests and offers, facilitating the associated exchange of information among States Parties, and to support, as appropriate, the implementation by States Parties of the decisions and recommendations of the Seventh Review Conference. (9) On 23 July 2012, the Council adopted Decision 2012/421/CFSP (5) in support of the BTWC, in the framework of the EU Strategy. Six more States became States Parties to the BTWC since the adoption of Decision 2012/421/CFSP and several States benefited from assistance provided by Union experts. (10) On 16 November 2015, the Council adopted Decision (CFSP) 2015/2096 (6) on the position of the Union at the Eighth Review Conference of the States Parties to the BTWC. (11) The Eighth Review Conference decided to renew the mandate of the ISU agreed to at the Seventh Review Conference, mutatis mutandis, for the period from 2017 to 2021. (12) On 18 January 2016, the Council adopted Decision (CFSP) 2016/51 (7) in support of the BTWC, in the framework of the EU Strategy. Since the adoption of Decision (CFSP) 2016/51 several ratifications and accessions have increased BTWC Membership to 182 and several States have benefited from assistance provided by Union experts, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of giving immediate and practical application to some elements of the EU Strategy and of building on the successful implementation of Joint Actions 2006/184/CFSP and 2008/858/CFSP and Council Decision 2012/421/CFSP, this Decision serves as an operational policy tool for providing essential follow-up and momentum to the activities undertaken throughout 2016-2018 in the framework of Decision (CFSP) 2016/51 in support of the BTWC. It ensures the sustainability of those activities and enhances the implementation of the objectives reached as an outcome of the Meetings of States Parties to the BTWC held in December 2017 and 2018. It supports, in particular, the discussions in the BTWC Meetings of Experts in 2019 and 2020, as well as preparations for the Ninth Review Conference of the States Parties to the BTWC in 2021. 2. This Decision is guided by the following principles: (a) making best use of the experience gained through Decisions 2012/421/CFSP and (CFSP) 2016/51; (b) reflecting on specific needs expressed by States Parties as well as States not party to the BTWC with respect to better implementation and universalisation of the BTWC; (c) encouraging local and regional ownership of the projects in order to ensure their long-term sustainability and to build a partnership between the Union and third parties in the framework of the BTWC; (d) focusing on those activities that have shown to bring concrete results and/or contributing to an early framing of common understandings relevant for the Ninth Review Conference of the BTWC; (e) supporting the Chairs of the BTWC meetings, in particular the Chair of the Ninth Review Conference, and making best use of the mandate of the ISU; (f) contributing to the advancement of the peace and security and health-related objectives through the effective implementation of BTWC by States Parties and its universalisation. 3. The Union shall support the following projects corresponding to measures of the EU Strategy: (a) support for BTWC universalisation; (b) capacity development in support of BTWC national implementation; (c) fostering biosecurity networks in the Global South; (d) supporting the inter-sessional programme and preparations for the Ninth Review Conference of the BTWC; (e) preparedness of States Parties to prevent and respond to attacks involving biological agents; (f) enabling tools for outreach, education and engagement. A detailed description of those projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the activities referred to in Article 1 shall be entrusted to UNODA. It shall perform this task under the responsibility of the HR. For that purpose, the HR shall enter into the necessary arrangements with UNODA. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(3) shall be EUR 3 029 856,79. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude a financing agreement with UNODA. The financing agreement shall stipulate that UNODA is to ensure visibility of the Union contribution appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by UNODA. Those reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(3). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the financing agreement referred to in Article 3(3) or six months after the date of its adoption if no financing agreement has been concluded within that period. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) Council Joint Action 2006/184/CFSP of 27 February 2006 in support of the Biological and Toxin Weapons Convention, in the framework of the EU Strategy against the Proliferation of Weapons of Mass Destruction (OJ L 65, 7.3.2006, p. 51). (2) EU Action Plan on biological and toxin weapons, complementary to the EU Joint Action in support of the BTWC (OJ C 57, 9.3.2006, p. 1). (3) Council Joint Action 2008/858/CFSP of 10 November 2008 in support of the Biological and Toxin Weapons Convention (BTWC), in the framework of the implementation of the EU Strategy against the Proliferation of Weapons of Mass Destruction (OJ L 302, 13.11.2008, p. 29). (4) Council Decision 2011/429/CFSP of 18 July 2011 relating to the position of the European Union for the Seventh Review Conference of the States Parties to the Convention on the prohibition of the development, production and stockpiling of bacteriological (biological) and toxin weapons and on their destruction (BTWC) (OJ L 188, 19.7.2011, p. 42). (5) Council Decision 2012/421/CFSP of 23 July 2012 in support of the Biological and Toxin Weapons Convention (BTWC), in the framework of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 196, 24.7.2012, p. 61). (6) Council Decision (CFSP) 2015/2096 of 16 November 2015 on the position of the European Union relating to the Eighth Review Conference of the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction (BTWC) (OJ L 303, 20.11.2015, p. 13). (7) Council Decision (CFSP) 2016/51 of 18 January 2016 in support of the Biological and Toxin Weapons Convention (BTWC) in the framework of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 12, 19.1.2016, p. 50). ANNEX 1. PROJECTS 1.1. Project 1: Support for BTWC universalisation 1.1.1. Project purpose To promote universal adherence to the BTWC by encouraging States not party to the BTWC better to understand the benefits of joining the BTWC and getting more involved in BTWC meetings and other activities. This project will support the implementation of the decisions and recommendations of the Eighth Review Conference concerning universalisation of the BTWC and ensure the sustainability of the efforts initiated pursuant to Decision (CFSP) 2016/51 following the Regional Universalisation Workshop for the Pacific region, held in Fiji in July 2017, and the two regional workshops targeting States not yet party to the BTWC in Africa in late 2018. 1.1.2. Expected results of the project: (a) increased adherence to the BTWC in all geographic regions; (b) enhanced understanding of the BTWC among the relevant national authorities, including parliamentarians, and/or strengthened sub-regional networking concerning the BTWC in order to promote membership and implementation of the BTWC; (c) an increased number of States which have committed to joining the BTWC and which are taking steps to that end; (d) an increased number of States not party to the BTWC engaging in BTWC activities and meetings. 1.1.3. Project description The BTWC Review Conferences have regularly asserted that increasing the membership of the BTWC is of great importance. However, there are still 15 States not party to the BTWC, mostly in Africa and the Pacific. This project therefore involves specific programmes to target four States which are signatories but not yet party to the BTWC in order to achieve substantive progress in their ratification/accession process. Those programmes would work closely with other relevant actors, including the Organization for the Prohibition of Chemical Weapons, the Committee established under the UN Security Council Resolution 1540 (2004), the EU CBRN Centres of Excellence and civil society organisations (for example the Verification Research, Training and Information Centre (VERTIC), Parliamentarians for Global Action and the Institute for Security Studies) to develop ongoing working relationships with relevant regional and sub-regional bodies, provide tailored informational materials where necessary and engage directly with States in the targeted region. A number of in-country universalisation activities will be conducted in four States not party to the BTWC. Those countries will be selected based on actual prospects with respect to ratification/accession at the time of the adoption of this Decision. Those activities would build on the discussions and outcomes from previous regional workshops, transferring them to a national context, and be tailored to national circumstances. They would involve the preparation of a universalisation work plan for each State involved, with the involvement of national stakeholders. If possible and appropriate, those activities could consist of a joint activity between States with ongoing close cooperation and similar national circumstances. Focus areas for the activities will be the provision of specific informational materials on the benefits of joining the BTWC, awareness-raising among national stakeholders, including parliamentarians and other political decision makers, and the promotion of the establishment of national coordination on BTWC-related issues. In addition, two regional workshops, one for Africa and one for the Pacific region, will be organised to capitalise on the geographical proximity of several States not party to the BTWC and to encourage regional dialogue in order to sustain universalisation efforts. A sponsorship element will also be included in order to bring key officials from States not yet party to the BTWC to its meetings in Geneva. 1.2. Project 2: Capacity development in support of BTWC implementation 1.2.1. Project purpose This project aims to carry forward the activities initiated pursuant to Decision (CFSP) 2016/51 under the framework of its extended assistance programmes. The objective will be to concentrate efforts on up to five beneficiary countries by providing focused and sustained support in the requested fields, throughout the three-year implementation period of the Decision (CFSP) 2016/51. 1.2.2. Expected results of the project: (a) adoption of appropriate legislative or administrative measures, including criminal law provisions, which encompass the full scope of the prohibitions and preventive measures provided for in the BTWC and elaborated by the Eighth Review Conference; (b) effective implementation and enforcement to prevent violations of the BTWC and to impose sanctions in case of breaches; (c) better coordination and networking among all stakeholders involved in the BTWC process, including national and regional bio-safety associations, parliamentarians and the private sector, in order to promote effective implementation; (d) enhanced transparency among BTWC States Parties; (e) creation or enhancement of national mechanisms for the compilation of the required information and for the annual submissions of CBMs; (f) an increased number of States Parties participating in the CBM exchange on a regular basis and an enhanced quality of the information submitted; (g) an increase in the number of States Parties submitting their CBM returns electronically; (h) an increase in the number of States Parties having designated a national contact point for the BTWC; (i) facilitation of education, training, exchange and twinning programmes and other means of developing human resources in biological sciences and technology related to the implementation of the BTWC in developing countries. 1.2.3. Project description Under this project, UNODA will seek to establish active cooperation with Member States, experts and national institutions able to provide high-quality and relevant assistance. Experts nominated by Member States will continue to be enlisted for support, particularly the members of the roster of Union experts established under Decision (CFSP) 2016/51. In addition, UNODA will seek to partner with relevant national institutions that have particular expertise and, inter alia, have carried out assistance projects in the past. UNODA will also continue to partner with the UN Regional Centres for Peace and Disarmament, the United Nations Interregional Crime and Justice Research Institute, the EU CBRN Centres of Excellence as well as non-governmental organisations (for example VERTIC) and think tanks (for example the EU Non-Proliferation and Disarmament Consortium). Also under this project, up to three peer review exercises will be undertaken in order to further broaden support for this concept. The exercises will build upon the exercises conducted by France in 2013, the Benelux countries in 2015, Germany in 2016, Morocco in 2017 and Georgia in 2018. This concept could be a powerful tool of confidence building and pave the way for further cooperation as a result of the identification of relevant topics. 1.3. Project 3: Fostering biosecurity networks in the Global South 1.3.1. Project purpose This project aims to provide capacity-development opportunities for young policymakers, scientists and academics from the Global South engaged in fields related to the BTWC. The project will build upon successful initiatives such as UNODA's Scholarship for Peace, expand upon them and ensure continuity of the efforts already undertaken. In addition, the project will also reach out virtually to them to encourage the development of young professionals' networks and capitalise on training material developed by the Union (for example e-learning tools developed by the EU Non-Proliferation and Disarmament Consortium). 1.3.2. Expected results of the project: (a) promotion of capacity building, through international cooperation, in biosafety and biosecurity in the context of Article X of the BTWC; (b) increased awareness of the BTWC among young policymakers, scientists and academics from the Global South; (c) establishment of regional and sub-regional networks of young practitioners in biosecurity and related fields; (d) promotion of the concept of responsible science and innovation among the target audience; (e) promotion of awareness-raising programmes, codes of conduct and standards for bio-safety and bio-security; (f) greater regional and gender diversity among experts participating in BTWC meetings and discussions relating to biosecurity; (g) promotion and utilisation of educational and awareness-raising tools and materials developed under earlier Council Decisions and by relevant institutes and entities. 1.3.3. Project description Two seminars will be organised in Geneva at the most suitable time, bringing together youth from the Global South to expose them to the concept of multilateral disarmament negotiations and enabling their engagement with diplomats and high-level experts in the field. Particular emphasis will be placed on encouraging the participation of young women from the Global South. 1.4. Project 4: Support for the inter-sessional programme and preparations for the Ninth Review Conference of the BTWC 1.4.1. Project purpose This programme focuses on mobilising BTWC States Parties towards active participation in the Ninth Review Conference by organising four regional or sub-regional workshops and by offering opportunities to reflect on and discuss key topics of the 2018-2020 inter-sessional programme. 1.4.2. Expected results of the project: (a) increased awareness of the BTWC and the Ninth Review Conference in 2021 and its significance for the future evolution of the BTWC; (b) comprehensive and cross-regional dialogue on issues to be considered at the Ninth Review Conference; (c) development of a number of proposals for new initiatives to be implemented after the Ninth Review Conference and broad support for their adoption by the Ninth Review Conference; (d) active participation by experts from developing countries in the 2019 and 2020 meetings of the inter-sessional programme and in the Ninth Review Conference. 1.4.3. Project description A series of four regional or sub-regional workshops will be organised to address the topics of the 2018-2020 inter-sessional programme and to provide help to the President of the next Review Conference ahead of, and during, the Ninth Review Conference with a view to the future evolution of the BTWC. The objectives of those workshops is to facilitate common understandings on a regional or sub-regional basis by discussing proposals for moving issues forward. Side events will also be organised in Geneva during BTWC meetings, as appropriate. It would encourage the formation of a broad constituency of States Parties in favour of the incremental strengthening of the BTWC. This project will also support the sponsorship programme that enables experts from developing countries to participate in the BTWC inter-sessional meetings and in the Ninth Review Conference in Geneva. In addition, in preparation for the Ninth Review Conference, this project proposes the holding of an international science and technology conference, to be held in Geneva, targeting governmental experts, non-governmental organisations, civil society organisations and members of industry to incorporate their views into the discussions that will feed into the programme of the Ninth Review Conference. 1.5. Project 5: Preparedness of States Parties to prevent and respond to attacks involving biological agents 1.5.1. Project purpose This project aims to enhance the capacity of selected States Parties to prevent and respond to a biological weapons attack. Training in assistance and protection will be provided by experts from Member States and from relevant international organisations. Partnerships will be sought with third countries for the hosting of such training courses and for the use of the required facilities. Such training will result in an enhanced preventive capacity and an increased resilience against, and improved national and regional capacity to respond to, the misuse of biological agents. The project will also encourage States Parties to foster the creation of regional networks in their regions or sub-regions to improve both their collective preventive measures and their coordinated response to a potential biological weapons attack. 1.5.2. Expected results of the project: (a) contribute to the strengthened implementation of Article VII of the BTWC and to a better understanding of the practical challenges facing its implementation; (b) provide substantive input to the 2019 and 2020 Meetings of Experts on Assistance, Response and Preparedness; (c) contribute to the strengthening of international response capabilities for infectious disease outbreaks, whether natural or deliberate in origin; (d) strengthen capacities in selected States Parties for detecting, reporting and responding to outbreaks of infectious disease or biological weapons attacks, including in the areas of preparedness, response, and crisis management and mitigation; (e) promote the importance of strong national health systems as a deterrent against the potential use of biological weapons; (f) contribute to a strengthened capacity under the UN Secretary-General's Mechanism for Investigation of Alleged Use of Chemical and Biological Weapons. 1.5.3. Project description Under this project, a number of training courses, tabletop exercises and/or national or sub-regional workshops will be organised for selected States Parties to examine cross-government decision making, and promote information exchange and provision of assistance between relevant national and international organisations in order to prevent and mitigate the risks and the impact of an attack involving biological agents. This will exercise and evaluate the national prevention of, preparedness for, and response to a biological incident and will increase awareness of possible measures to be taken to enhance the level of preparedness. This project will also include an initial expert workshop in Geneva to explore needs in relation to the implementation of Article VII of the BTWC and to design activities to meet these needs which will be built into subsequent activities under this project. The activities would build upon activities undertaken by relevant actors such the EU CBRN Centres of Excellence. 1.6. Project 6: Enabling tools for outreach, education and engagement 1.6.1. Project purpose This project aims to produce concrete and practical tools, materials and approaches in order to enable the activities described in Projects 1 to 5. Such tools will be produced in formats appropriate to their audiences, including printed versions, and will, in general, require translation to all official languages of the UN. This project will also continue to provide flexible funding opportunities to generate educational and awareness-raising materials to support the implementation of Projects 1 to 5 and enhance the visibility of the BTWC. 1.6.2. Expected results of the project: (a) support for Projects 1 to 5; (b) increased awareness of the issues of biological weapons, responsible conduct of science, and ethical issues among students and their teachers; (c) wide dissemination of informational materials about the BTWC and the wider issues relating to the potential misuse of biology. 1.6.3. Project description A number of projects can already be identified while others will emerge once the project is underway. In the former category, for example, the main proposal is to produce a commemorative publication to mark the fiftieth anniversary of the BTWC which will be produced and disseminated to a wide audience to raise awareness about the creation, evolution and continuing significance of the BTWC in the maintenance of peace and security. Translation of the BTWC website and materials produced under this Decision and other relevant Council Decisions is also an identifiable and necessary project. 2. PROCEDURAL ASPECTS, COORDINATION The implementation of the projects will be initiated by a Steering Committee with the objective of determining procedures and modalities for cooperation. The Steering Committee will review the implementation of the projects regularly, at least once every six months, including by electronic communication means. The Steering Committee will be composed of representatives of the HR and UNODA/BTWC-ISU. The applications of States Parties which are not Member States for any assistance and cooperation under this Decision are to be addressed to the UNODA/BTWC-ISU. The UNODA/BTWC-ISU will review and assess those applications, as appropriate, and submit recommendations to the Steering Committee. The Steering Committee will examine the applications for assistance as well as the Action Plans and their implementation. On the proposal of the HR, and taking into account the outcomes of discussions in the Steering Committee, the HR will make the final decision on the beneficiary countries in consultation with the competent working parties of the Council. To ensure a strong ownership and sustainability of Union-initiated activities by beneficiary countries, it is envisaged that whenever possible and appropriate, selected beneficiaries will be asked to prepare Action Plans which will, inter alia, specify the timetable for carrying out funded activities, including those funded through national resources, the scope and the duration of the project, and the main stakeholders. The UNODA/BTWC-ISU, or Member States as appropriate, could contribute to the preparation of those Action Plans if necessary. The implementation of the projects will be carried out in accordance with the Action Plans. 3. REPORTING AND ASSESSMENT The UNODA/BTWC-ISU will submit to the HR six-monthly progress reports on the implementation of the projects. In addition, reports will be submitted on individual assistance activities taking place under the established Actions Plans for beneficiary countries. The reports will be transmitted to the relevant working party of the Council for assessment of progress and overall evaluation of projects and possible follow-up. Whenever possible, the BTWC States Parties will be informed about the implementation of the projects, including by electronic means. Beneficiary States will be expected to report to BTWC meetings on the conduct and outcome of activities implemented for their benefit and to give due acknowledgement to the support of the Union. 4. PARTICIPATION OF EXPERTS COMING FROM EU MEMBER STATES The active involvement of experts coming from the Member States is necessary for the successful implementation of this Decision. UNODA/BTWC-ISU will be encouraged to make use of those experts, including through regular updating of the roster of Union experts established under Council Decision (CFSP) 2016/51 on the BTWC, which UNODA/BTWC-ISU maintains. The experts mission costs related to the implementation of projects will be covered under this Decision. It is expected that when assistance visits are envisaged, such as legal assistance or assistance with CBMs, a visit by a maximum of three experts for a maximum duration of five days will be considered as standard practice. If no relevant Union expert can be identified for the provision of a specific assistance request by a beneficiary State Party, efforts will be made to identify and engage the support of external assistance providers with expertise in the relevant topic to be addressed. 5. DURATION The total estimated duration of the projects' implementation is 36 months. 6. BENEFICIARIES The beneficiaries of Project 1 will be States non-Parties to the BTWC (both signatory States and non-signatory States) for universalisation activities, including the private sector, academia and NGOs where appropriate. The beneficiaries of Project 2 in relation to capacity development activities are States Parties to the BTWC, with particular attention being paid to States that have recently acceded to the BTWC. The beneficiaries of Project 3 will be young policymakers, scientists, and academics from the BTWC States Parties in the Global South engaged in scientific and academic fields related to the BTWC. The beneficiaries of Project 4 will be officials from States Parties, particularly those working on BTWC issues, such as those designated as national contact points and those in Permanent Missions in Geneva, and other national experts identified by the States Parties themselves. The beneficiaries of Project 5 will be a small number of selected States Parties, chosen on the basis of a call for applications that will have the opportunity to participate in training courses, tabletop exercises and/or national/sub-regional workshops aimed at building their capacity to prevent and respond to a an attack involving biological weapons. The beneficiaries of Project 6 will be those who produce the relevant materials as well as those who make use of them, for example students and teachers, industry officials and NGOs. 7. THIRD PARTY REPRESENTATIVES In order to promote regional ownership and sustainability of the projects, the participation of non-Union experts, including those from relevant sub-regional, regional and international organisations, will be funded under this Decision. Participation by UNODA/BTWC-ISU in BTWC workshops and meetings will be funded. The participation of the Chair of BTWC meetings may be funded on a case by-case basis. 8. IMPLEMENTING ENTITY  STAFF ISSUES Given the extra-budgetary character of the activities envisaged in this Decision for the UNODA/BTWC-ISU, additional staff will be required. 9. EU VISIBILITY UNODA/BTWC-ISU will take all appropriate measures to publicise the fact that the activities conducted have been funded by the Union. Such measures will be carried out in accordance with the Commission Communication and Visibility Manual for EU External Actions laid down and published by the European Commission. UNODA/BTWC-ISU will thus ensure the visibility of the Union contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions, and raising awareness of the reasons for this Decision as well as awareness of Union support for this Decision and the results of that support. Material produced by the projects will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag.